EXHIBIT 10.1
 
 
 
 
 
ASSET PURCHASE AGREEMENT
 
dated as of May ____, 2013
 
between
 
PANACHE DISTILLERY LLC
 
and
 
DOUGLAS JOINT VENTURE, EMPIRE JOINT VENTURE
 
AND V-3 JOINT VENTURE, LLC
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT
 
ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
May ___, 2013 (the “Effective Date”) by and between Panache Distillery LLC, a
Florida limited liability company (“Buyer”), and Douglas Joint Venture, a
Florida general partnership, Empire Joint Venture, a Florida general
partnership, V-3 Joint Venture, LLC, a Florida limited liability company (“V-3,”
and collectively with Empire Joint Venture and Douglas Joint Venture, the
“Seller” or “Sellers”). Seller, together with Buyer, are sometimes referred to
individually as a “Party” and collectively as the “Parties.”
 
RECITALS:
 
WHEREAS, Seller owns the Purchased Assets and excluding, for the avoidance of
doubt, the assets comprising the Excluded Assets, is hereinafter referred to as
the “Business”; and
 
WHEREAS, Buyer desires to purchase the Purchased Assets from Seller, and Seller
desires to sell the Purchased Assets to Buyer, upon the terms and subject to the
conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, the Parties agree as
follows:
 
ARTICLE I
DEFINITIONS
 
1.1 Definitions. The following terms, as used herein, have the following
meanings:
 
“Accounts Receivable” means all trade receivables, accounts receivable, accrued
receivables and other monies receivable relating to or arising out of the
Business.
 
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls or is controlled by,
or is under common control with, the Person specified.
 
“Ancillary Agreements” means the Bill of Sale and Assignment and Assumption
Agreement.
 
“Bill of Sale and Assignment and Assumption Agreement” means that certain
agreement, in the form attached hereto as Exhibit A, to be entered into between
Buyer and Seller;
 
 
1

--------------------------------------------------------------------------------

 
 
“Business” has the meaning set forth in the recitals hereto. For the avoidance
of doubt, the Business shall include only the ownership of the Purchased Assets,
but shall not be deemed to include the Empire Business, the operations or
business of Empire or the use of the Purchased Assets by Empire.
 
“Business Day” means any day other than a Saturday, a Sunday or a day which is a
United States federal holiday.
 
 “Closing Date” means the date of the Closing as set forth in Section 2.7.
 
"“Confidential Information” means all confidential documents and information
concerning the Business, Seller or any Affiliate of Seller (whether or not such
information is embodied in writing or other physical form); provided, however,
that, for the avoidance of doubt, Confidential Information shall not include any
information that can be shown to have been (i) previously known on a
nonconfidential basis by Buyer, (ii) in the public domain through no fault of
Buyer or any of its Affiliates or any of their advisors or representatives or
(iii) later lawfully acquired by Buyer on a nonconfidential basis from sources
other than Seller or its Affiliates or agents, which sources, upon reasonable
inquiry, owe no duty of confidentiality to Seller or its Affiliates or agents.
 
“Damages” mean demands, claims, actions or causes of action, assessments,
losses, damages, liabilities (whether asserted or unasserted, absolute or
contingent), costs and expenses, including interest, fines, penalties, fees,
disbursements and amounts paid in settlement (including any reasonable
attorneys' fees and expenses), provided, however, that "Damages" shall not be
deemed to include any punitive, incidental, consequential, special or indirect
damages, including loss of future revenue or income, loss of business reputation
or opportunity relating to the breach or alleged breach of this Agreement, or
diminution of value based on any type of multiple. Damages shall be net of any
insurance proceeds actually received by the Indemnified Party or its Affiliates
in connection with the facts giving rise to the right of indemnification.
 
“Empire” means Empire Wineries, L.L.C., a Florida limited liability company that
is not affiliated with any of the Parties.
 
“Empire Business” means that certain winery and distillery business utilizing,
in part, the Purchased Assets and which was operated on the Real Property in
2012 and the first part of 2013 under the terms of the “Lease Agreement” (as
hereinafter defined). .
 
“Environmental Law” means any and all federal, state and local laws (including
common or case law), regulations, ordinances, rules, judgments, judicial
decisions, orders, decrees or codes, relating to the protection of human health
or safety or the Environment or to emissions, discharges or Releases of any
Hazardous Substance into the Environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of any Hazardous Substance or the containment, removal or
remediation thereof (including those relating to design, formulation, packaging,
shipping or use of products to reduce risks to health, safety or the
Environment) in existence at the time of Closing.
 
“Excluded Assets” means any cash or receivables on hand or owed to Seller at
time of Closing.
 
“Hazardous Substance” means all pollutants and contaminants, and all toxic,
caustic, radioactive or otherwise hazardous materials, substances or wastes that
are regulated under any Environmental Law.
 
 
2

--------------------------------------------------------------------------------

 
 
“Intellectual Property” means tangible or intangible proprietary information and
materials associated with or used in connection with the conduct of the
Business.
 
“Liability” means any liability, claim or obligation (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including, but not limited to, any liability for Taxes.
 
“Lease Agreement” means that certain “Equipment and Premises Lease Agreement and
License and Distribution Agreement” dated as of April 10, 2012 entered into
between Seller and Empire.
 
“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other constitution, law, ordinance, principle of
common law, code, regulation, rule, policy, procedure, statute or treaty.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, restriction or encumbrance of any kind in respect of such
asset.
 
 “Material Adverse Effect” when used with respect to the Business means any
result, occurrence, fact, change, event or effect that, individually or in the
aggregate with any such other results, occurrences, facts, changes, events or
effects, is or is reasonably likely to be materially adverse to (a) the
business, operations, assets, liabilities, financial condition or results of
operations of the Business taken as a whole or (b) the ability of Seller or
Buyer to consummate any transaction contemplated by this Agreement or any
Ancillary Agreements, provided, however, that “Material Adverse Effect” shall
not include any event, occurrence, fact, condition, or change, directly or
indirectly, arising out of or attributable to: (i) any changes, conditions or
effects in the United States economies or property or financial markets in
general; (ii) changes, conditions or effects that affect the industries in which
the Business operates; (iii) any change, effect or circumstance resulting from
an action required or permitted by this Agreement; (iv) any change, effect or
circumstance resulting from the joint announcement of this Agreement; or
(v) conditions caused by acts of terrorism or war (whether or not declared) or
acts of God.
 
 “New Lease” shall mean a lease to be entered into between Seller and Buyer
wherein Buyer is to take immediate possession of the Real Property and all
Personal Property therein upon the effective date of such , the terms of which
are more particularly described in Section 7.8, below.
 
“Ordinary Course of Business” shall mean an action which is consistent with the
past practices of the Business and is taken in the ordinary course of the
day-to-day operations of the Business.
 
“Person” means an individual, corporation, partnership, association, trust or
other entity or organization, including a government or political subdivision or
an agency or instrumentality thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment (including the abandonment or discarding of barrels, containers and
other closed receptacles containing any Hazardous Substance), but does not
include de minimis quantities that would not require corrective action pursuant
to any Environmental Law.
 
“Required Permits” shall mean:
 
(a) Permits and other licenses to be obtained from federal and state authorities
specifically authorizing the Seller to operate and run a distillery on the Real
Estate in compliance with Legal Requirements including without limitation a DSP
permit and distillery license;
 
(b) an occupational License in the name of the Buyer complying with any legal
requirements.
 
"To Seller's Knowledge", "Known to Seller" and words of similar import shall
mean and refer only to the current actual knowledge of the Designated Persons
(as hereinafter defined) and shall not be construed, by imputation or otherwise,
to refer to the knowledge of any other representative, agent or employee of
Seller, or any Affiliate of Seller, or any Affiliate thereof other than the
Designated Persons or to impose upon such Designated Persons any duty to
investigate the matter to which such actual knowledge, or the absence therefore,
pertains. As used herein, the term “Designated Persons” shall solely refer to
the following persons: Douglas Zahm and Spencer Wolf, and all other partners of
the Sellers.
 
“Transaction Confidential Information” means the agreement of Buyer and Seller
set forth in this Agreement and in the Letter of Intent dated May 1, 2013, the
negotiations and communications between Buyer and Seller, and the
representatives of each, relating to this transaction and any information or
result of investigations obtained by Buyer in its due diligence investigations.
 
ARTICLE II
PURCHASE AND SALE
 
2.1 Purchase and Sale. Upon the terms and subject to the conditions of this
Agreement, Buyer agrees to purchase from Seller and Seller agrees to sell,
transfer, assign and deliver, or cause to be sold, transferred, assigned and
delivered, to Buyer at Closing all right, title and interest of Seller in, to
and under the following assets (the “Purchased Assets”):
 
(a) the real property, including all improvements thereon, listed on
Schedule 2.1(a) to this Agreement (collectively, the “Real Property”);
 
(b) all personal property and interests therein owned by Seller which is located
on the Real Property, including machinery, equipment, furniture, office
equipment, communications equipment, vehicles, spare and replacement parts, fuel
and other tangible property, other than in the Excluded Assets, including
without limitation to the F.F.&E. listed on Schedule 2.1(b) to this Agreement
(“Personal Property”);
 
 
4

--------------------------------------------------------------------------------

 
 
(c) all raw materials, work-in-process, finished goods, supplies and other
inventories which are owned by Seller in connection with the Empire Business
(“Inventory”);
 
(d) all rights under all contracts, agreements, leases, licenses, commitments,
sales and purchase orders and other instruments (collectively, the “Contracts”)
listed on Schedule 2.1(d) to this Agreement (collectively, the “Assumed
Contracts”);
 
(e) all prepaid expenses and deposits set forth on Schedule 2.1(e) to this
Agreement (”Deposits”);
 
(f) all of the Business Intellectual Property; and
 
(g) all transferable Permits, if any.
 
2.2 Excluded Assets. Buyer expressly understands and agrees that Buyer is not
acquiring any interest in any, or any assets owned by Empire ("Excluded
Assets”).
 
(a) cash and cash equivalents, bank accounts and securities of the Seller;
 
(b) Accounts Receivable of Seller;
 
(c) the corporate seals, organizational documents, minute books, stock books,
tax returns, books of account or other records having to do with the
organization of Seller, all employee-related or employee benefit-related files
or records, and any other books and records which Seller is prohibited from
disclosing or transferring to Buyer under applicable law and is required by
applicable law to retain;
 
(d) all insurance policies of Seller and all rights to applicable claims and
proceeds thereunder;
 
(e) all rights to any action, suit or claim of any nature available to or being
pursued by Seller, whether arising by way of counterclaim or otherwise;
 
(f) any assets of Seller that do not directly pertain to the Real Property or
the Personal Property located thereon, or the Empire Business;
 
(g) any assets of Empire, including contracts between Empire and third parties
pertaining to the Empire Business;
 
 
5

--------------------------------------------------------------------------------

 
 
2.3 Intentionally Omitted.
 
2.4 Excluded Liabilities. Notwithstanding any provision in this Agreement or any
other writing to the contrary, Buyer is not assuming any Liability of Seller of
whatever nature whether presently in existence or arising or asserted hereafter.
All such other liabilities and obligations shall be retained by and remain
obligations and liabilities of Seller (all such liabilities and obligations not
being assumed being herein referred to as the “Excluded Liabilities”). Without
limiting the foregoing, none of the following shall be assumed by the Buyer for
the purposes of this Agreement:
 
(a) any and all liabilities and obligations of Seller for Taxes (including
without limitation, A.T.F. taxes) provided that real estate taxes for the year
of Closing and pre-paid deposits on account of tax liability that are actually
transferred to Buyer and relate to periods following the Closing, shall be
prorated;
 
(b) all claims attributable to Seller’s ownership and/or operation of the
Business for all periods to and including the Closing Date relating to any
employment relationship including salary, payroll taxes, accrued vacation or
paid leave, severance compensation, payments due on account of benefits provided
to employees, including health, disability or life insurance, liabilities for
workmen’s compensation or other employment based claims and liabilities on
account of maintenance and termination of any pension plan, 401(k) plan or other
deferred compensation arrangement for the benefit of its employees, including
claims for breaches of applicable labor laws and/or payments to comply with
requirements of applicable laws whether as a remedy under such laws for failure
to comply with such law or in lieu of compliance with statutory requirements
including notice requirements.
 
(c) any Liability with respect to any indebtedness for borrowed money including
without limitation: (i) any debt owed to JJR Investments evidenced by a
Promissory Note and First Mortgage (recorded in Official Records Book 8767 at
Page 1762 of the Public Records of Pasco County, Florida), (ii) that certain
Notice of Lien in favor of Pasco County Utilities (Official Records Book 8734
Page 2179), (iii) any interest of Randall Oser and Empire International LLC
whose interest were not excluded in the final judgment of foreclosure; and (iv)
any interest of Aegis Business Credit by virtue of a recorded UCC-1, all of
which must be discharged at closing;
 
(d) all claims attributable to Seller’s ownership and/or operation of the
Business for all periods to and including the Closing Date on account of
defective product of whatever nature, whether in contract or in tort;
 
(e) all claims on account of any Contract, including Assumed Contracts, arising
out of time periods prior to the Closing Date;
 
(f) all claims attributable to Seller’s ownership and/or operation of the
Business for all periods to and including the Closing Date for personal injury
or property damage, of whatever nature, including without limitation, workmen’s
compensation, negligent operation of rolling stock, products liability or other
tort based claim of any nature;
 
(g) all claims attributable to Seller’s ownership and/or operation of the
Business for all periods to and including the Closing Date for environmental
contamination, infringement of intellectual property rights, anti-competitive or
unfair trade practices, building and zoning violations or other violation of
applicable laws (federal, state and local).
 
 
6

--------------------------------------------------------------------------------

 
 
2.5 Assignment of Contracts and Rights. Anything in this Agreement to the
contrary notwithstanding, this Agreement shall not constitute an agreement to
assign any Purchased Asset or any claim or right or any benefit arising
thereunder or resulting therefrom if an attempted assignment thereof, without
consent of a third party thereto, would constitute a breach or other
contravention thereof or in any way adversely affect the rights of Buyer or
Seller thereunder. Seller and Buyer will use their commercially reasonable
diligent effort (but without the obligation to expend any money by Seller or
Buyer or to initiate any lawsuits) to obtain the consent of the other parties to
any such Purchased Asset or claim or right or any benefit arising thereunder for
the assignment thereof to Buyer as Buyer may reasonably request. If such consent
is not obtained, or if an attempted assignment thereof would be ineffective or
would adversely affect the rights of Seller thereunder so that Buyer would not
in fact receive all such rights, then at Buyer’s option (i) Seller and Buyer
will cooperate in a mutually agreeable arrangement under which Buyer would
obtain the benefits and assume the obligations thereunder in accordance with
this Agreement, including subcontracting, sub-licensing or subleasing to Buyer,
or under which Seller would enforce for the benefit of Buyer, with Buyer
assuming Seller’s obligations, any and all rights of Seller against a third
party thereto or (ii) Buyer shall have the right to terminate this Agreement.
Seller will promptly pay to Buyer when received all monies received by Seller
under any Purchased Asset or any claim or right or any benefit arising
thereunder, except to the extent the same represents an Excluded Asset.
 
2.6 Purchase Price.
 
(a) Purchase Price. The purchase price for the Purchased Assets (the “Purchase
Price”) is (i) $4,400,000.00 in cash, subject to adjustment as provided here.
The Purchase Price shall be allocated $700,000 to the Real Property (but such
valuation shall explicitly exclude fixtures) and $3,700,000 to all of the
remaining Purchased Assets. The Purchase Price shall be paid as provided below:
 
(i) An earnest money deposit in the amount of $250,000 (the “Deposit”) shall be
deposited in escrow with The Verona Firm, PLLC (“Escrow Agent”) within one
business day following the Effective Date of this Agreement. The Deposit, and
any interest earned thereon, shall be credited towards the Purchase Price at
Closing. The Deposit shall be non-refundable except in the event any of the
following occur: (a) Seller defaults by failing to close as provided in this
Agreement; or (b) Buyer timely terminates this Agreement as provided in
Section 12.1 below; or (c) a failure of a condition to close pursuant to Article
IX of this Agreement (but not when such failure was within Buyer’s control ); or
(d) Buyer properly exercising any other termination right expressly set forth in
this Agreement. If any such event shall occur, the Deposit, plus accrued
interest, shall be immediately refunded to Buyer, otherwise it shall be paid to
Seller as liquidated damages and as consideration for the execution of this
Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
(ii) Buyer will execute a promissory note in favor of Seller in the principal
sum of TWO MILLION SEVEN HUNDRED THOUSAND AND 00/100 DOLLARS ($2,700,000.00)
(the “Note”), which Note shall be secured by a first mortgage, security
agreement, collateral assignment of leases and rents, and fixture filing, which
shall be a first lien on the Real Property and the remaining Purchased Assets
(“Purchase Money Mortgage”), and, at Seller’s option, a security agreement with
appropriate UCC filings (“Security Agreement”). The Note and Purchase Money
Mortgage and Security Agreement shall be in form and content acceptable to
Seller. The debt evidenced by the Note will: (a) accrue interest at a rate of 6%
per annum, with a default rate of 12% and a 5% fee on the amount of any late
payments remaining delinquent after fifteen (15) days grace period; and (b) be
payable in semi-annual installments of interest only due on the last day of
March and September; (c) mature thirty six (36) months from the Closing Date;
(d) be secured by a first lien on the Real Property and any equipment sold
hereunder; (e) be prepayable without penalty; and (f) subject to rights of set
off against the next ensuing payments in the event of a breach by Seller of any
representation or warranty as provided herein, provided that any amount set off
by the Buyer shall be paid in to escrow with a mutually acceptable escrow agent
at the time such amount(s) would otherwise have been due to Sellers and until
such time as an dispute is resolved relating to such amount set off; and (g)
specifically not preclude the placement of a second mortgage on the Property as
long as it is specifically inferior and subordinate to the Purchase Money
Mortgage. The Purchase Money Mortgage and the Security Agreement shall include a
due on sale clause, shall allow for the sale and removal of equipment as needed
by the Buyer with a value not to exceed, in the aggregate, $250,000.00, and
shall allow for the substitution of collateral with similar equipment of equal
or greater value which will replace such removed collateral, if any, and other
provisions typically found in commercial mortgage and security agreements in
favor of institutional lenders.
 
(iii) At closing, subject to prorations as hereafter described, the balance of
the Purchase Price (less the Deposit and any prorations hereunder) will be wire
transferred to Seller, as will the remainder of the Deposit.
 
2.7 Closing. Unless this Agreement has been terminated pursuant to Article XI of
this Agreement and subject to the satisfaction or waiver of the conditions of
Article IX of this Agreement, the closing (the “Closing”) of the transactions
contemplated by this Agreement shall take place on the earlier of (i) November
15, 2013 or (ii) thirty (30) days following satisfaction or written waiver by
Buyer of all of the conditions set forth in Section 9.2 of this Agreement, at
the offices of Trenam Kemker, P.A. Notwithstanding the foregoing, Buyer may
extend the Closing Date by thirty (30) days (or such longer time period if and
as may be mutually agreed by the Parties) by providing notice to Seller if all
Conditions Precedent are not met as of November 15, 2013. If all Conditions
Precedent to Buyer’s obligation to close are not met by the Closing Date (as
extended), Buyer may either waive the same and close or terminate this Contract
and obtain the return of its Deposit whereupon both parties shall be relieved of
liability hereunder. At the Closing:
 
(a) Deliverables to Buyer. Buyer shall have received each of the following:
 
(i) each of the Ancillary Agreements executed by Seller, in each case
substantially in the form attached as an Exhibit to this Agreement;
 
 
8

--------------------------------------------------------------------------------

 
 
(ii) without prejudice to Buyer’s rights under Section 9.2 of this Agreement and
Articles X and XI of this Agreement, revised Disclosure Schedules, if any, to
this Agreement updating the information shown thereon to the Closing Date;
 
(iii) a certificate of status as to Seller(s) issued by the Secretary of State
of its state of organization, or an affidavit of partnership;
 
(iv) a certification by an officer of Seller(s) certified as of the Closing Date
as to:
 
(A) the authorization of the execution, delivery and performance of this
Agreement and the Ancillary Agreements and related certificates Seller is
required to execute and deliver pursuant to the terms of this Agreement;
 
(B) the incumbency of the officers of Seller(s) authorized to execute and
deliver this Agreement and the Ancillary Agreements; and
 
(C) the organizational actions required for Seller(s) to enter into this
Agreement and the Ancillary Agreements (e.g. corporate resolutions);
 
(v) with respect to the Real Property:
 
(A) a duly executed and acknowledged special warranty deed for each parcel of
Real Property (each a “Deed”) subject to the “Permitted Exceptions” (as
hereinafter defined); and
 
(B) an affidavit concerning parties in possession and mechanics’ or material
men’s liens with respect to the Real Property, in form and substance necessary
to induce the “Title Company” to delete the exceptions for such matters from the
“Title Commitment” as hereinafter defined;
 
(vi) a certificate pursuant to Section 9.2(c) of this Agreement and a
certificate pursuant to Section 9.2(d) of this Agreement;
 
(vii) appropriate organizational documentation from the selling entities as
reasonably required by the Title Company.
 
(viii) Evidence of termination of the Lease Agreement.
 
(ix) all such instruments, documents and certificates as may be reasonably
requested by Buyer that are necessary, appropriate or desirable for the
consummation at the Closing of the transactions contemplated by this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
(b) Deliverables to Seller. Seller shall have received each of the following:
 
(i) each of the Ancillary Agreements executed by Buyer, in each case
substantially in the form attached as an Exhibit to this Agreement;
 
(ii) the Purchase Price, subject to prorations and credits in this Agreement;
 
(iii) a certificate of status as to Buyer issued by the Secretary of State of
its state of organization;
 
(iv) a certification by an officer of Buyer certified as of the Closing Date as
to:
 
(A) the authorization of the execution, delivery and performance of this
Agreement and the Ancillary Agreements and related certificates Buyer is
required to execute and deliver pursuant to the terms of this Agreement;
 
(B) the incumbency of the officers of Buyer authorized to execute and deliver
this Agreement and the Ancillary Agreements; and
 
(C) the corporation actions required for Buyer to enter into this Agreement and
the Ancillary Agreements;
 
(v) a certificate pursuant to Section 9.3(c) of this Agreement;
 
(vi) evidence that Buyer has obtained the Transferable Permits and all other
Required Permits;
 
(vii) the Note, Purchase Money Mortgage; and
 
(viii) all such instruments, documents and certificates as may be reasonably
requested by Seller that are necessary, appropriate or desirable for the
consummation at the Closing of the transactions contemplated by this Agreement.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Except as set forth in the disclosure schedules dated as of the date hereof and
delivered herewith to Buyer (which disclosure schedules identify the section and
subsection to which each disclosure therein relates and any other provision of
this Agreement to which such section or subsection reasonably relates) (the
“Disclosure Schedules”), Seller hereby represents and warrants to Buyer as of
the date hereof and as of the Closing Date that:
 
 
10

--------------------------------------------------------------------------------

 
 
3.1 Corporate Existence and Power. Sellers are all duly organized, validly
existing and in good standing or active status under the laws of Florida. The
Sellers have all powers and all governmental licenses, authorizations, consents
and approvals required to carry on the Business as now conducted, except for
those governmental licenses, authorizations, consents and approvals where the
failure to have them would not, individually or in the aggregate, have a
Material Adverse Effect. Seller has heretofore delivered to Buyer true and
complete copies of the corporate charter and bylaws of Seller as currently in
effect.
 
3.2 Corporate Authorization. The execution, delivery and performance by each of
the Sellers of this Agreement and each of the Ancillary Agreements, and the
consummation by each of the Sellers of the transactions contemplated hereby and
thereby are within Sellers’ authorization powers and have been duly authorized
by all necessary entity action on the part of each. Each of this Agreement and
each Ancillary Agreement to which Sellers are a party have been duly executed
and delivered by Sellers and constitutes a valid and binding agreement of
Sellers, enforceable in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar laws affecting the enforcement of creditors rights
generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
3.3 Governmental Authorization. The execution, delivery and performance by
Seller of this Agreement and each of the Ancillary Agreements to which Seller is
a party require no action by or in respect of, or filing with, any governmental
body, agency, official or authority.
 
3.4 Non-Contravention. The execution, delivery and performance by Seller of this
Agreement and each Ancillary Agreement to which Seller is a party and the
consummation at the transactions contemplated hereby and thereby do not and will
not (a) contravene or conflict with the corporate charter or bylaws of Seller,
(b) assuming compliance with the matters referred to in Section 3.3 of this
Agreement, contravene or conflict with any provision of any law, regulation,
judgment, injunction, order, Permit or decree binding upon or applicable to
Seller, (c) assuming compliance with the matters referred to in Section 3.3 of
this Agreement and the receipt of all Required Consents, constitute a default
(with or without notice or lapse of time, or both) under or give rise to any
right of termination, cancellation or acceleration of any material right or
material obligation of Seller, or to a loss of any material benefit relating to
the Business to which Seller is entitled under any provision of any agreement,
contract or other instrument binding upon Seller or (d) result in the creation
or imposition of any Lien on any Purchased Asset.
 
3.5 Absence of Certain Changes. Between the Effective Date and the day of
Closing, there will not be any Material Adverse Effect or any condition, event
or occurrence which, individually or in the aggregate, could reasonably be
expected to prevent or delay past December 31, 2013 Seller's ability to
consummate the transactions contemplated by this Agreement or perform its
obligations hereunder or under the Ancillary Agreements. In addition there will
not be:
 
(a) a transaction or commitment made, or any contract or agreement entered into,
by Seller relating to the Business or any Purchased Asset (including the
acquisition or disposition of any assets) or any relinquishment by Seller, or
termination, of any Assumed Contract or other right, in either case, material to
the Business, other those contemplated by this Agreement;
 
(b) a settlement of any claim, action, suit, audit, charge, investigation or
proceeding with respect to the Business, other than in the Ordinary Course of
Business of Seller; or
 
(c) or an agreement, undertaking or commitment to do any of the foregoing.
 
 
11

--------------------------------------------------------------------------------

 
 
3.6 Real Property. With respect to each such parcel of Real Property, to
Seller’s Knowledge: (i) Seller was vested with fee title by virtue of the
execution and delivery of that certain Amended Certificate of Title dated May
25, 2012, recorded in O.R. Book 8704, Page 2192, Public Records of Pasco County,
Florida and Seller has not executed or recorded any instruments which affect
Seller’s title to the Real Property; ; (ii) there are no pending or threatened
condemnation proceedings, suits or administrative actions relating to the Real
Property which would reasonably be likely to have a Material Adverse Effect on
the current use, occupancy or value thereof; (ii) there are no contracts
granting to any Party or Parties the right of use or occupancy of any portion of
the parcels of Real Property, other than the easements as set forth in the
“Existing Exceptions”; and (iv) no person, firm or corporation or other entity
has any right or option to acquire any portion of the parcels of Real Property
from Seller.
 
3.7 Title to Personal Property and Inventorys. Buyer’s obligation hereunder are
conditioned upon the consummation of the transactions contemplated hereby
resulting in Buyer having obtained good and marketable title in and to each of
the Personal Property and Inventory in their then AS-IS condition, free and
clear of all Liens and claims of third parties including any claim from Empire
International LLC or Randall Oser as provided for in the “Agreed Order
Clarifying Final Judgment of Foreclosure” recorded in Official Records Book 8664
at Page 2687, of the Public Records of Paso County, Florida.
 
3.8 Litigation. Except as disclosed on Schedule 3.8 to this Agreement, there is
no claim, action, suit, audit, charge, investigation or proceeding pending
against, or, to Seller’s Knowledge, threatened against or affecting, the
Business, or the transactions contemplated hereby before any court or arbitrator
or any governmental body, agency, official or authority in that in any manner
challenges or seeks to prevent, enjoin, alter or materially delay the
transactions contemplated hereby or which in any way would affect Buyer’s rights
in the Purchased Assets and the material benefits to be derived from those
Purchased Assets .
 
3.9 Material Contracts.
 
(a) Certain Contracts. Except for the Contracts disclosed on Schedule 3.9 to
this Agreement, or entered into in connection with the transactions contemplated
herein, as of the date of this Agreement, in connection with the Business,
Seller is not a party to or subject to any other contract or agreement:
 
(b) Void and Binding Agreements. Each Assumed Contract is a valid and binding
agreement of Seller and, to Seller’s Knowledge, is in full force and effect, and
neither Seller nor, to Seller’s Knowledge, any other party thereto is in default
in any material respect under the terms of any such Assumed Contract, nor, to
Seller’s Knowledge, has any event or circumstance occurred that, with notice or
lapse of time or both, would constitute an event of default thereunder.
 
 
12

--------------------------------------------------------------------------------

 
 
3.10 Insurance Coverage. Schedule 3.10 to this Agreement lists all of the
insurance policies and fidelity bonds covering the Purchased Assets, the
Business and operations of the Business. Seller has made available to Buyer true
and complete copies of all insurance policies and fidelity bonds listed on
Schedule 3.10 to this Agreement. There is no claim by Seller pending under any
of such policies or bonds as to which coverage has been questioned, denied or
disputed by the underwriters of such policies or bonds. All premiums payable
under all such policies and bonds have been paid and Seller is otherwise in
compliance in all material respects with the terms and conditions of all such
policies and bonds. Such insurance policies and fidelity bonds remain in full
force and effect. Buyer acknowledges that none of the insurance policies or
fidelity bonds set forth on Schedule 3.10 to this Agreement are transferable or
shall be transferred to Buyer after the Closing Date and Buyer shall acquire its
own insurance policies and fidelity bonds to cover the Purchased Assets, the
Business and operation of the Business and its employees after the Closing Date
(such insurance policies and fidelity bonds of Buyer, collectively, “Buyer’s
Insurance Policies and Fidelity Bonds”).
 
3.11 Permits.
 
(a) Permits. Schedule 3.11(a)(i) to this Agreement lists, to Seller’s Knowledge,
each governmental license, permit, concession or franchise (a “Permit”) material
to the Business and required to allow for Buyer’s use, production and
distillation of alcohol and alcohol products upon the Real Property by utilizing
the Purchased Assets whether or not in the Seller’s name, and notes whether any
Seller holds such a Permit in its name. Seller agrees to transfer such Permits
(if any) that are transferable, to Buyer at Closing (the “Transferable
Permits”).
 
(b) No Defaults. Seller is not in default under, and to Seller’s Knowledge, no
condition exists that with notice or lapse of time or both would constitute a
default under, any judgment, order or injunction of any court, arbitrator or
governmental body, agency, official or authority which defaults or potential
defaults individually or in the aggregate would reasonably be expected to have a
Material Adverse Effect
 
3.12 Employees. Seller represents that it has no employer agreements of any
nature associated with the Business, any and all employees on site shall be
immediately removed pursuant to the termination of the Lease Agreement.
 
3.13 Environmental Compliance. With respect to the Purchased Assets subject to
this Agreement:
 
(a) Environmental Laws. To the Knowledge of Seller, Seller has been in
substantial compliance with all Environmental Laws with respect to the Business,
except where the failure to comply with such Environmental Law would not,
individually or in the aggregate, have a Material Adverse Effect.
 
 
13

--------------------------------------------------------------------------------

 
 
(b) Environmental Permits. To Seller’s Knowledge, Seller has applied for and
received all governmental permits, licenses, concessions, grants, franchises,
agreements, authorizations, registrations or other governmental approvals or
filings issued or required pursuant to all Environmental Law (collectively,
“Environmental Permits”) with respect to the Business as currently conducted,
and Schedule 3.13(b) shall list all such Environmental Permits of which any
Seller is aware. To the knowledge of Seller, no suspension or cancellation is
threatened and there is no basis for believing that any Environmental Permit
with respect to the Business will not be renewable upon expiration, assuming
identical operations and circumstances, except as may be expressly provided or
set forth in such Permits.
 
(c) Violations. To the Knowledge of Seller, Seller has not received any written
notice alleging the present violation of any Environmental Laws or Environmental
Permits in connection with the Real Property and no unauthorized storage,
treatment, discharge or disposal of hazardous waste or substance has been made
by Seller in connection with the Real Property, except in substantial compliance
with applicable Environmental Laws and Environmental Permits.
 
(d) Environmental Investigation. During the three (3) years prior to the
Effective Date, there have been no environmental investigations, studies,
audits, tests, reviews or other analyses conducted by Seller relating to any of
the Real Property in connection with the Business that has not been delivered to
Buyer.
 
3.14 Transactions with Affiliates.
 
(a) General. There are no agreements, loans, leases, royalty agreements or other
continuing transactions, other than employment agreements and other benefit and
compensation arrangements entered into in the ordinary course of the Business
and in accordance with past practices, between Seller and any officer, member,
partner, manager, director or stockholder of Seller or any of their Affiliates
(“Interested Person”) with respect to the Business.
 
(b) Contractual Relationships. To the Knowledge of Seller, no Interested Person
has any contractual relationship (including that of creditor or debtor) with the
Business other than such relationships as result solely from being an employee,
officer, director or stockholder of Seller.
 
3.15 Finders’ Fees. Except for Ryan Griffin, whose fees will be paid by Seller,
there is no investment banker, broker, finder or other intermediary that has
been retained by or is authorized to act on behalf of Seller who might be
entitled to any fee or commission from Buyer, Seller or any of their respective
Affiliates upon consummation of the transactions contemplated by this Agreement.
 
3.16 Inventories. All Inventories included in the Purchased Assets are being
sold on an "as is, where is" basis. The Business is not in possession of any
Inventories included in the Purchased Assets not owned by Seller other than in
the Ordinary Course of Business. Buyer shall have the right to ownership and use
of all Inventories upon the Effective Date.
 
 
14

--------------------------------------------------------------------------------

 
 
3.17 Compliance With Legal Requirements.
 
(a) Except as set forth in Schedule 3.17 to this Agreement and except for
specific representations and warranties made elsewhere by Seller in this
Agreement or the Ancillary Agreements:
 
(i) the Business is in compliance with all Legal Requirements applicable to the
conduct of the Business or the ownership of the Purchased Assets, except for
those Legal Requirements where failure to be in compliance would not,
individually or in the aggregate, have a Material Adverse Effect; and
 
(ii) no event has occurred or circumstance exists that (with or without notice
or lapse of time) (A) may constitute or result in a violation by Seller of, or a
failure on the part of Seller to comply with, any Legal Requirement relating to
the Business that would have a Material Adverse Effect or (B) may give rise to
any obligation on the part of Seller to undertake, or to bear all or any portion
of the cost of, any remedial action relating to the Business that would have a
Material Adverse Effect.
 
3.18 Cooperation. Seller will cooperate with Buyer in its efforts to procure all
Required Licenses and promptly execute any and all applications reasonably
required for the same.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to Seller that:
 
4.1 Corporate Existence and Power. Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of the state of
its organization and has all powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.
 
4.2 Authorization. The execution, delivery and performance by Buyer of this
Agreement, each of the Ancillary Agreements and the consummation by Buyer of the
transactions contemplated hereby and thereby are within the limited liability
company powers of Buyer and have been duly authorized by all necessary limited
liability company action on the part of Buyer. This Agreement and each of the
Ancillary Agreements to which Buyer is a party have been duly executed and
delivered by Buyer and constitute valid and binding agreements of Buyer,
enforceable against Buyer in accordance with its terms. Buyer has heretofore
delivered to Seller true and complete copies of the Articles of Organization of
Buyer and shall deliver such certificates of incumbency and authority as
reasonably sufficient to evidence the authorizations herein set forth.
 
4.3 Governmental Authorization. The execution, delivery and performance by Buyer
of this Agreement and each of the Ancillary Agreements to which Buyer is a party
do not require the consent of any third party or any action by or in respect of,
or filing with, any governmental body, agency, official or authority.
 
 
15

--------------------------------------------------------------------------------

 
 
4.4 Non-Contravention. The execution, delivery and performance by Buyer of this
Agreement and each of the Ancillary Agreements to which Buyer is a party and the
consummation by Buyer of the transactions contemplated hereby and thereby do not
and will not (i) contravene or conflict with the corporate charter or bylaws of
Buyer or (ii) assuming compliance with the matters referred to in Section 4.3 of
this Agreement, contravene or conflict with any provision of any Contract, law,
regulation, judgment, injunction, order or decree binding upon or applicable to
Buyer or any of its Affiliates.
 
4.5 Litigation. There is no action, suit, investigation or proceeding pending
against, or to the knowledge of Buyer threatened against or affecting, Buyer
before any court or arbitrator or any governmental body, agency or official
which in any manner challenges or seeks to prevent, enjoin, alter or materially
delay the transactions contemplated hereby.
 
4.6 Finders’ Fees. Except for Tony Casoria, whose fees will be paid by Buyer,
there is no investment banker, broker, finder or other intermediary that has
been retained by or is authorized to act on behalf of Buyer who might be
entitled to any fee or commission from Buyer, Seller or any of their respective
Affiliates upon consummation of the transactions contemplated by this Agreement.
 
ARTICLE V
COVENANTS OF SELLER
 
Seller agrees that:
 
5.1 Conduct of the Business Prior to and Subsequent to New Lease. Except as
contemplated by this Agreement or to the extent that Buyer will otherwise
consent in writing, which consent will not be unreasonably withheld or delayed,
from the date of this Agreement until Buyer’s entering into the New Lease , and
subject to the rights of the tenant under the Lease Agreement, Seller shall
conduct the Business in the ordinary course consistent with past practices
including (i) exercising its commercially reasonable efforts to maintain good
relationships with customers, suppliers and employees, (ii) paying its accounts
payable consistent with past practice and in any event before these become
delinquent and (iii) exercising its commercially reasonable efforts to maintain
the Assumed Contracts in good standing.
 
5.2 Conduct of the Business Prior to Closing. Except as contemplated by this
Agreement or to the extent that Buyer will otherwise consent in writing, which
consent will not be unreasonably withheld or delayed, from the date of this
Agreement until Closing or (iii) until this Agreement is otherwise terminated in
accordance with its terms (whichever occurs first), Seller shall:
 
(a) not sell, lease, license or otherwise dispose of any Purchased Assets except
(i) pursuant to existing Contracts or (ii) in the ordinary course consistent
with past practices;
 
(b) not enter into any Contracts pertaining to the Business except such as are
not intended to be Assumed Contracts; or
 
(c) not agree or commit to do any of the foregoing (a) – (b).
 
 
16

--------------------------------------------------------------------------------

 
 
5.3 Notice of Certain Proceedings; Continuing Disclosure.
 
(a) Notice of Certain Proceedings. Seller shall promptly notify Buyer of any
actions, suits, claims, investigations or proceedings commenced or, to Seller’s
Knowledge, threatened against, or relating to or involving or otherwise
affecting the Business or that relate to the consummation of the transactions
contemplated by this Agreement or any material developments relating to any
actions, suits, claims, investigations or proceedings disclosed pursuant to
Section 3.8 of this Agreement.
 
(b) Continuing Disclosure. Until the Closing Date, Seller shall have the
continuing obligation promptly to advise Buyer with respect to any matter
hereafter arising or discovered that, if existing or known at the date of this
Agreement, would have been required to be set forth or described in a Schedule
to this Agreement.
 
5.4 Confidentiality. For a period of three (3) years from the date of this
Agreement, Seller and its Affiliates will hold, and will use commercially
reasonable efforts to cause their respective officers, directors, employees,
accountants, counsel, consultants, advisors and agents to hold, in confidence,
unless compelled to disclose by judicial or administrative process or by other
requirements of law, all Transaction Confidential Information or information
concerning the Buyer or its Affiliates which is furnished to Seller or any of
its Affiliates or to Seller’s investment advisor, in connection with the
transactions contemplated by this Agreement, and from and after the Closing
Date, all Confidential Information concerning the Business, except to the extent
that such information can be shown to have been (a) in the public domain through
no fault of Seller or any of its Affiliates or (b) later lawfully acquired by
Seller on a non-confidential basis from sources other than Buyer or its
Affiliates or agents, which sources, upon reasonable inquiry, owe no duty of
confidentiality to Buyer or its Affiliates or agents; provided that Seller may
disclose Confidential Information as required by applicable law, and such
information to its officers, directors, employees, accountants, counsel,
consultants, advisors and agents in connection with the transactions
contemplated by this Agreement so long as such persons are informed by Seller of
the confidential nature of such information and are directed by Seller to treat
such information confidentially in accordance with this Agreement. The
obligation of Seller and its Affiliates to hold any such information in
confidence shall be satisfied if they exercise the same care with respect to
such information as they would take to preserve the confidentiality of their own
similar information. If this Agreement is terminated, Seller and its Affiliates
will, and will use commercially reasonable efforts to cause their respective
officers, directors, employees, accountants, counsel, consultants, advisors and
agents to, destroy or deliver to Buyer, upon request, all documents and other
materials, and all copies thereof, obtained by Seller or its Affiliates or on
their behalf concerning Buyer in connection with this Agreement that are subject
to such confidence.
 
 
17

--------------------------------------------------------------------------------

 
 
5.5 Current Evidence of Title.
 
(a) Within five days following the Effective Date, Seller shall deliver to Buyer
a copy of any title policy or title search in Seller’s possession for each
parcel of Real Property.
 
(b) Within thirty (30) days from the Effective Date, Buyer shall obtain from
First American Title Insurance Company or other title insurance company
acceptable to Buyer(the “Title Insurer”) by and through its agent, Trenam
Kemker, P.A.:
 
(i) title commitment issued by the Title Insurer to insure title to the Real
Property and insurable appurtenances, if any, in the amount of that portion of
the Purchase Price allocated to the Real Property, as specified in the
Allocation Statement, covering such Real Property, naming Buyer as the proposed
insured and having an effective date after the date of this Agreement, wherein
the Title Insurer shall agree to issue an ALTA 1992 form owner's policy of title
insurance ( "Title Commitment"); and
 
(ii) to the extent available from the public records, complete and legible
copies of all recorded documents listed as Schedule B-1 matters to be terminated
or satisfied in order to issue the policy described in the Title Commitment or
as special Schedule B-2 exceptions thereunder (the “Recorded Documents”) and
cause the same to be delivered to Buyer; and
 
(iii) Seller hereby advises Buyer that based upon its review of a recent title
search of the Real Property conducted in September, 2012, that fee simple title
to the Real Property is encumbered by the easements and matters disclosed in
Schedule 5.5 (b)(iii) attached hereto (“Existing Exceptions”), that the Existing
Exceptions shall appear in the Title Commitment, and that Buyer shall have the
right to review the same and object to the same, but notwithstanding anything
herein to the contrary, that Seller shall have no obligation to remove or cure
the same.
 
(c) Seller and Buyer shall each satisfy all requirements that are to be so
satisfied by each party, as set forth in each Title Commitment as the Title
Insurer’s requirements for issuing its respective title policy, on or before the
Closing Date (including those requirements that must be met by releasing or
satisfying monetary Liens, but excluding those requirements that are to be met
solely by Buyer). Buyer shall pay all costs for the owner's title insurance
policy.
 
(d) If any of the following shall occur (collectively, a “Title Objection”):
 
(i) any Title Commitment or other evidence of title or search of the appropriate
real estate records discloses that any party other than Seller has title to the
Real Property covered by the Title Commitment;
 
 
18

--------------------------------------------------------------------------------

 
 
(ii) any title exception is disclosed in Schedule B Section II to any Title
Commitment that renders the Real Property described therein less than
marketable. For the purposes of this Agreement, “marketable” shall mean fee
simple ownership that is free of all claims, liens and encumbrances of any kind
or nature whatsoever other than the Permitted Exceptions (as defined herein).
For the purposes of this Agreement, the term “Permitted Exceptions” shall mean:
(A) current taxes not yet due and payable, (B) such other matters not objected
to in writing by Buyer in Buyer’s Notice, (C) any of the Existing Exceptions to
which Buyer may have objected but which were not cured by, and (D) all other
items set forth on Schedule 5.5 to this Agreement; or
 
(iii) any survey disclosed matter that Buyer reasonably believes could
materially and adversely affect Buyer’s use and enjoyment of the Real Property
described therein;
 
then Buyer shall notify Seller in writing (the “Buyer’s Notice”) of such matters
within twenty (20) days after receiving all of the Title Commitment, copies of
Recorded Documents for the parcel of Real Property covered thereby and an
updated survey of the Real Property.
 
(e) Seller shall use good faith efforts within twenty (20) days of Buyer’s
Notice to cure each Title Objection and take all steps required by the Title
Insurer to eliminate, or to commit in writing to eliminate each Title Objection
as an exception to the Title Commitment (“Cure Period”), but in no event shall
Seller be obligated to bring any lawsuits nor expend any sums of money other
than to pay all delinquent real estate taxes or assessments and to remove any
liens at Closing which have been reduced to a verified sum. In the event that
Seller fails to remove or cure any of the Title Objections within the Cure
Period, then Buyer shall have the sole option to either close the purchase
contemplated by this Agreement without any diminution of the Purchase Price,
notwithstanding the existence of such uncured Title Objections whereupon the
same shall be deemed added to the Permitted Exceptions, or to terminate this
Agreement by delivery of written notice to Seller whereupon the Deposit shall be
refunded to Buyer and all rights and liabilities arising hereunder shall cease
except those which shall survive the termination of this Agreement.
 
(f) Nothing herein waives Buyer's right to claim a breach of Section 3.6 of this
Agreement or to claim a right to indemnification as provided in Section 10.2 of
this Agreement if Buyer suffers Losses as a result of a misrepresentation of
Seller with respect to the condition of title to the Real Property; provided
that Buyer shall first seek to recover such Losses from the Title Insurer and
Buyer's claim against Seller shall be reduced by the amount of such recovery.
 
(g) Notwithstanding anything contained herein to the contrary, Seller shall
direct the Title Insurer to issue a title commitment (“Purchase Money Mortgagee
Title Commitment”) for a simultaneous issuance of a mortgagee policy to insure
the lien of the Purchase Money Mortgage and, at the direction of Buyer, a title
commitment (“Second Mortgagee Title Commitment”) for the simultaneous issuance
of another mortgagee policy to insure the lien of a second mortgage subordinate
to the Purchase Money Mortgage, in the amount of approximately $1,700,000.00.
Seller shall pay at Closing the cost of the premiums and all search fees for the
owner’s policy insuring Buyer to be issued pursuant to the Title Commitment and
for the mortgagee policy to be issued pursuant to the Purchase Money Mortgagee
Title Commitment, and Buyer shall pay at Closing the cost of the premium for the
mortgagee policy to be issued pursuant to the Second Mortgagee Title Commitment
at a simultaneous issuance rate, plus any and all endorsements required by such
lender. At or prior to Closing, Buyer and Seller each agree to use good faith
diligent effort to cause the fulfillment of all requirements requiring the
action of either Buyer or Seller, respectively, as set forth in the Title
Commitments.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE VI
COVENANTS OF BUYER
 
Buyer agrees that:
 
6.1 Confidentiality. Prior to the Closing Date and for a period of three (3)
years after any termination of this Agreement, Buyer and its Affiliates will
hold, and will use their best efforts to cause their respective officers,
directors, employees, accountants, counsel, consultants, advisors and agents to
hold, in confidence, all Confidential Information furnished to Buyer or any of
its Affiliates in connection with the transactions contemplated by this
Agreement; provided that Buyer may disclose such information to its officers,
directors, employees, accountants, counsel, consultants, advisors and agents in
connection with the transactions contemplated by this Agreement so long as such
Persons are informed by Buyer of the confidential nature of such Confidential
Information and are directed by Buyer to treat such Confidential Information
confidentially in accordance with this Agreement. In the event that any party is
so compelled to disclose any Confidential Information pursuant to a subpoena,
court order or otherwise pursuant to a Legal Requirement (such compulsion to
disclose, a “Legal Order”), the party so compelled shall, to the extent
permitted by law, provide prompt notice of such Legal Order to Seller so Seller
may seek an appropriate protective order or other appropriate remedy or waive
compliance with the provisions of this Agreement. If Seller is not successful in
obtaining a protective order or other appropriate remedy and the party so
compelled is, in the opinion of its counsel, required to disclose such
Confidential Information or else be liable for contempt of court or other
censure or liability, or if Seller waives compliance with the relevant
provisions of this Section 6.1 in writing, the party so compelled may disclose,
without liability hereunder, such Confidential Information in accordance with,
but solely to the extent necessary, in the opinion of its counsel, to comply
with the Legal Order. The obligation of Buyer and its Affiliates to hold any
such information in confidence shall be satisfied if they exercise the same care
with respect to such information as they would take to preserve the
confidentiality of their own similar information. If this Agreement is
terminated, Buyer and its Affiliates will, and will use their best efforts to
cause their respective officers, directors, employees, accountants, counsel,
consultants, advisors and agents to, destroy or deliver to Seller, upon request,
all documents and other materials, and all copies thereof, obtained by Buyer or
its Affiliates or on their behalf concerning Seller in connection with this
Agreement that are subject to such confidence.
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE VII
COVENANTS OF BOTH PARTIES
The Parties agree that:
 
7.1 Further Assurances and Power of Attorney.
 
Further Assurances. After the Closing and subject to the terms and conditions of
this Agreement, each Party will use its commercially reasonable good faith
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary or desirable under applicable Legal Requirements to
consummate the transactions contemplated by this Agreement and the Ancillary
Agreements, and Seller and Buyer each agree to execute and deliver such other
documents, certificates, agreements and other writings and to take such other
actions as may be necessary or desirable in order to consummate or implement
expeditiously the transactions contemplated by this Agreement and to vest in
Buyer good and marketable title to the Purchased Assets (other than the Real
Property).
 
7.2 Certain Filings. Seller and Buyer shall cooperate with each other (a) in
determining whether any action by or in respect of, or filing with, any
governmental body, agency, official or authority is required, or any actions,
consents, approvals or waivers are required to be obtained from parties to any
material Contracts, in connection with the consummation of the transactions
contemplated by this Agreement and the Ancillary Agreements and (b) in taking
such actions or making any such filings, furnishing information required in
connection therewith and seeking timely to obtain any such actions, consents,
approvals or waivers. Buyer shall make all necessary filings and applications as
required by applicable law, rule or regulation of any kind for obtaining the
Required Permits on or before November 15, 2013, and diligently proceed and take
such actions and making such filings, furnishing information required in
connection therewith and seeking timely to obtain any such actions, consents,
approvals or waivers in connection therewith. Seller shall exercise commercially
reasonable efforts to obtain the Required Consents and to assist Buyer in
obtaining the Required Permits.
 
7.3 Notices of Certain Events. Each Party shall promptly notify the other Party
of:
 
(a) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement; and
 
(b) any notice or other communication from any governmental or regulatory agency
or authority in connection with the transactions contemplated by this Agreement.
 
 
21

--------------------------------------------------------------------------------

 
 
7.4 Mail and Payments Received After Closing; Inquiries. Following the Closing,
Seller shall deliver or cause to be delivered to Buyer all mail received by
Seller relating to the Purchased Assets. Buyer shall deliver or cause to be
delivered to Seller all such mail received by Buyer which does not relate to the
Purchased Assets. Seller shall promptly remit to Buyer any payment received by
Seller on or after the Closing Date from customers or others relating to
products shipped on or after the Closing Date. If such payment is in the form of
a check, Seller shall endorse the check to Buyer. Seller shall promptly refer or
transmit to Buyer any inquiry received relating to the Purchased Assets. Buyer
shall promptly remit to Seller any payment received by Buyer on or after the
Closing Date from customers or others relating to products shipped by or on
behalf of Seller before the Closing Date. If such payment is in the form of a
check, Buyer shall endorse the check to Seller. Buyer shall promptly refer or
transmit to Seller any inquiry received not relating to the Purchased Assets.
With respect to any payments received by Buyer on or after the Closing Date from
Customers or others relating to products shipped by or on behalf of Seller
before the Closing Date, such amounts will be remitted to Seller before being
applied by Buyer to any Accounts Receivable of such particular customer related
to sales made after the Closing Date for the applicable account debtor-customer.
 
7.5 Real Property Proration. Real estate taxes (discounted to the fullest extent
as permitted by law for early payment) and, if applicable, rents, water and
sewer charges, and fuel, gas, electricity, telephone and other utility charges,
shall be prorated and adjusted to the date of the Closing (as of the close of
business on the day immediately preceding the Closing Date). (It is understood
that during the term of the New Lease, all utility charges shall be the
obligation of Buyer, and to the extent the New Lease is in effect through
Closing, such charges shall not be prorated as of Closing. If the amount of the
current year’s taxes has not been established by the taxing authorities as of
the Closing, taxes shall be prorated based on the most recent certificate of
taxes issued by the taxing authorities (based on the maximum allowable discount
permitted under law for early payment). Any special assessments imposed by any
governmental agency or authority and which are noticed and existing as of the
date hereof shall be satisfied by Seller at or prior to the Closing hereunder.
 
7.6 Damage or Destruction to Purchased Assets.
 
(a) Purchased Assets Covered by Insurance. In the event any of the Purchased
Assets are damaged or destroyed prior to the Closing Date, and such affected
Purchased Asset is covered by Seller’s insurance (except for the deductible
amounts thereunder), then Buyer, at its option and sole discretion may either
(i) terminate this Agreement if such damage is in excess of $10,000 or inhibits
Buyer’s ability to operate the facility by November 15, 2013 or (ii) elect to
have this Agreement remain in full force and effect and Buyer shall acquire the
Purchased Assets and consummate the transactions contemplated by this Agreement
upon the terms and conditions set forth in this Agreement. In such latter event,
Seller shall assign to Buyer all of Seller’s right, title and interest in and to
all proceeds of insurance on account of such damage or destruction, including
all proceeds from unexpected expenses and business interruption coverage, except
to the extent such amounts are expended prior to Closing to repair or restore
the Purchased Assets in compliance with all Legal Requirements.
 
 
22

--------------------------------------------------------------------------------

 
 
(b) Purchased Assets Not Fully Covered by Insurance. In the event any of the
Purchased Assets are damaged or destroyed prior to the Closing Date, and such
damage or destruction is not fully covered (excluding the deductible amounts
thereunder) by Seller's insurance, then Buyer, at its option and sole discretion
may either (i) terminate this Agreement if such damage is in excess of $10,000,
or (ii) elect to have this Agreement remain in full force and effect and the
transaction contemplated by this Agreement shall be consummated with Buyer
receiving a credit against the Purchase Price at the Closing in an amount equal
to any deductible amount, co-insurance payment or other uninsured portion of the
reasonable cost (but less any sums expended by Seller for interim repairs or
restorations) as reflected by good faith estimates or bids submitted by
contractors or valuation appraisers mutually acceptable to Seller and Buyer, to
repair such damage or destruction or replace such damaged Personal Property with
like-kind property, not to exceed in the aggregate the total sum of $100,000.
Buyer must elect such option by written notice to Seller within fifteen (15)
days following the date of such loss or casualty event and the Closing date
shall be deferred as necessary to accommodate such estimation or appraisal.
 
(c) Condemnation. If condemnation proceedings are commenced or threatened in
writing against any of the Purchased Assets, and such proceedings could
reasonably be expected to have a Material Adverse Effect on the Business, then
Buyer, at its option and sole discretion may either (i) terminate this Agreement
or (ii) elect to have this Agreement remain in full force and effect and Buyer
shall acquire all of the Purchased Assets including the portion subject to
condemnation proceedings and any insurance or condemnation proceeds shall be
payable to Buyer, and Buyer shall receive a credit against the Purchase Price at
Closing in an amount equal to any portion of such loss which is not payable from
insurance or condemnation proceeds (including the amount of the deductible). In
such latter event, Seller shall not settle or adjust any insurance or
condemnation claim without Buyer’s consent, which shall not be unreasonably
withheld or delayed.
 
(d) Time for Election. Buyer shall have not less than 15 business days following
the occurrence of the casualty or condemnation and notice from Seller of the
availability of insurance proceeds or condemnation awards to make the foregoing
elections.
 
7.7 No Agreement Regarding Benefit Plans. The Parties have not agreed or
committed to institute any plan, program, arrangement or agreement for the
benefit of employees or former employees of Seller, or to make any amendments to
any of the Benefit Plans, other than as may be required by law.
 
7.8 New Lease. Buyer and Seller will enter into the New Lease with Buyer as a
tenant, as to the Real Property and all Personal Property located thereon. The
form of the New Lease shall be negotiated by the parties and agreed to within
ten (10) business days following the Effective Date failing which either party
may elect to terminate this Agreement by written notice to the other whereupon
the Deposit shall be returned to Buyer and all rights and liability arising
hereunder shall cease except those which are to survive such termination as
expressly provided herein. Notwithstanding anything herein to the contrary, the
New Lease shall include the following terms and conditions:
 
 
23

--------------------------------------------------------------------------------

 
 
(a) The term shall commence the later of June 15, 2013 or the date that Seller
is able to deliver possession of the Real Property following the termination of
the Lease Agreement, and shall terminate upon the earlier of the Closing or the
termination of this Agreement; (b) the tenant shall not have the right to make
any improvements to the Real Property nor to alter any of the existing
improvements located on the Real Property without the prior written consent of
landlord, which consent shall not be unreasonably withheld provided adequate
assurance is made that no notices of commencements or unpaid contractors liens
shall be filed against the Real Property which shall survive Closing or the
termination of this Agreement; c) the tenant shall pay monthly rent to the
landlord in the amount of $2,500.00 per month plus state sales taxes to Seller,
as landlord; (c) the tenant shall be responsible for the payment of utility
charges; (d) the tenant shall maintain commercial general liability insurance at
limits of not less than $1,000,000 naming the landlord as additional insured,
and shall undertake and perform all repairs necessitated by acts or negligence
of tenant or its agents ; (e) shall contain the Florida statutory provision of
prohibition of claims of liens from tenant’s contractors; (f) shall grant Buyer,
as tenant, the right to conduct, at its expense, such inspections of the Real
Property and Personal Property during the initial 30 days of the term of the
lease (“Inspection Period”) to provide Buyer the opportunity to determine if the
condition of the same is satisfactory to Buyer in Buyer’s sole discretion, and
providing Buyer the right to terminate the lease and this Agreement and receive
a return of the Deposit, by delivery of written notice to Seller of such
termination, not later than five business days following the expiration of the
Inspection Period; (g) contain a full indemnification of the landlord from any
costs incurred during its investigations and from any injuries and damages and
claims occurring on or about the Real Property arising from tenant’s
investigations and from the use or occupation of the Real Property by tenant or
its agents or invitees; (h) contain a full release of landlord from any loss or
damage to tenant or tenant’s property while occupying the Real Property;; (i)
shall prohibit any assignment or subletting; (j) shall restrict the use of the
Real Property to the operation of the existing distillery; (k) that landlord
shall be responsible for paying all real property taxes and assessments and for
all property hazard insurance policies; and (l) and be in form otherwise
commercially acceptable to Seller. .
 
ARTICLE VIII
TAX MATTERS
 
8.1 Tax Matters. Seller hereby represents and warrants to Buyer that:
 
(a) Transferee Liability. To Seller’s Knowledge, no state of facts exists or has
existed that would constitute grounds for the assessment against Buyer, whether
by reason of transferee liability or otherwise, of any Liability for any Tax of
any nature owed by Seller, including without limitation any wine or liquor taxes
or sales taxes.
 
(b) Tax Payment. Seller has timely paid all Taxes, and all interest and
penalties due thereon and payable by it prior to Closing which will have been
required to be paid on or prior to the Closing Date, the non-payment of which
would result in a Lien or claim on any Purchased Asset, would otherwise
adversely affect the Business or would result in Buyer becoming liable or
responsible therefore.
 
8.2 Tax Cooperation; Allocation of Taxes.
 
(a) Further Information and Assistance. Buyer and Seller agree to furnish or
cause to be furnished to each other, upon request, as promptly as practicable,
such information and assistance relating to the Purchased Assets and the
Business as is reasonably necessary for the filing of all tax returns, the
preparation for any audit by any governmental authority, and the prosecution or
defense of any claim, suit or proceeding relating to any tax return. Seller and
Buyer shall cooperate with each other in the conduct of any audit or other
proceeding related to Taxes involving the Business or the Purchased Assets and
each shall execute and deliver such powers of attorney and other documents as
are necessary to carry out the intent of this Section 8.2(a). In addition, each
Party agrees to afford the other reasonable access to such records during normal
business hours upon reasonable advance notice.
 
 
24

--------------------------------------------------------------------------------

 
 
(b) Apportioned Obligations. All real property Taxes, personal property Taxes
and similar ad valorem obligations levied with respect to the Purchased Assets
for a taxable period which includes (but does not end on) the Closing Date
(collectively, the “Apportioned Obligations”) shall be apportioned between
Seller and Buyer as of the date of the Closing Date based on the number of days
of such taxable period included in the pre-closing period and the number of days
of such taxable period included in the post-closing period, equitably adjusted
if necessary to reflect changes in taxable assets as between the pre-closing
period and post-closing period or portions thereof. Seller shall be liable for
the proportionate amount of such Taxes that is attributable to the pre-Closing
period. Within ninety (90) days after the Closing, Seller and Buyer shall
present a statement to the other setting forth the amount of reimbursement to
which each is entitled under this Section 8.2(b) together with such supporting
evidence as is reasonably necessary to calculate such amount to be reimbursed.
Such amount shall be paid by the Party owing it to the other within ten
(10) days after delivery of such statement. Thereafter, Seller shall notify
Buyer upon receipt of any bill for real or personal property Taxes relating to
the Purchased Assets, part or all of which are attributable to the post-Closing
period, and shall promptly deliver such bill to Buyer who shall pay the same to
the appropriate governmental authority; provided that if such bill covers the
pre-closing period, Seller shall also remit prior to the due date of assessment
to Buyer payment for the proportionate amount of such bill that is attributable
to the pre-closing period. If either Seller or Buyer shall thereafter make a
payment for which it is entitled to reimbursement under this Section 8.2(b), the
other Party shall make such reimbursement promptly but in no event later than
thirty (30) days after the presentation of a statement setting forth the amount
of reimbursement to which the presenting Party is entitled along with such
supporting evidence as is reasonably necessary to calculate the amount of
reimbursement. Any payment required under this Section and not made within such
30-day period shall bear interest at the highest rate permitted by law.
 
(c) Transfer Taxes/ Taxes on Purchase Money Note and Mortgage. Seller shall pay
all transfer, documentary, sales, use, stamp or other taxes assessed upon or
with respect to the transfer of the Real Property to Buyer and the cost to
record the deed.  Buyer shall pay all documentary stamp tax and all intangible
taxes on the Purchase Money Note and Purchase Money Mortgage, and all costs to
record the Purchase Money Mortgage and all related UCC filings, and all costs
associated with the second mortgage.
 
(d) No New Tax Elections. No new elections with respect to Taxes, or any changes
in current elections with respect to Taxes, affecting the Business or the
Purchased Assets shall be made after the date of this Agreement without the
prior written consent of Buyer, which consent shall not be unreasonably withheld
or delayed.
 
 
25

--------------------------------------------------------------------------------

 
 
ARTICLE IX
CONDITIONS TO CLOSING
 
9.1 Conditions to the Obligations of Each Party. The obligations of Buyer and
Seller to consummate the Closing are subject to the satisfaction of the
following conditions:
 
(a) No provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the consummation of the Closing.
 
(b) Each Party shall have executed and delivered each of the Ancillary
Agreements to be entered into by it, in each case substantially in the form
attached as an exhibit to this Agreement, and any other documents or items
required to be delivered by it pursuant to this Agreement.
 
(c) This Agreement shall not have been terminated in accordance with its terms.
 
(d) No temporary restraining order, preliminary or permanent injunction or other
judgment, order or decree issued by any court of competent jurisdiction or other
legal or regulatory restraint or prohibition preventing the consummation of the
transactions contemplated by this Agreement shall be in effect, nor shall any
action have been taken by any governmental entity, and no statute, rule,
regulation or order shall have been enacted, entered, enforced or deemed
applicable to the transactions contemplated by this Agreement, which prohibits,
makes illegal, or enjoins the consummation of the transactions contemplated by
this Agreement.
 
9.2 Conditions to Obligation of Buyer to Close. The obligation of Buyer to
consummate the Closing is subject to the satisfaction of the following further
conditions:
 
(a) Seller shall have performed in all material respects all of its obligations
hereunder required to be performed by it on or prior to the Closing Date;
 
(b) Subject to the cure provisions of Section 12.1(f) of this Agreement, the
representations and warranties of Seller contained in this Agreement at the time
of its execution and delivery, disregarding all qualifications and exceptions
contained therein relating to materiality or Material Adverse Effect, shall be
true and correct in all material respects at and as of the Closing Date, as if
made at and as of such date with only such exceptions as would not in the
aggregate reasonably be expected to have a Material Adverse Effect;
 
(c) Buyer shall have received a certificate signed by an officer of Seller as to
Sections 9.2(a) and (b) of this Agreement;
 
 
26

--------------------------------------------------------------------------------

 
 
(d) Seller shall have executed and delivered to Buyer certificates of
non-foreign status satisfying the requirements of Treasury Regulations Section
1.1445-2(b).
 
(e) Buyer shall have received binding commitments to issue policies of title
insurance consistent with Section 5.5 of this Agreement, dated the Closing Date,
in an aggregate amount equal to the amount of the Purchase Price allocated to
the Real Property, deleting all requirements of Seller as listed in ALTA
Schedule B-1, amending the effective date to the date and time of recordation of
the deed transferring title to the Real Property to Buyer with no exception for
the gap between Closing and recordation, deleting or insuring over Title
Objections that were committed by Seller to be so cured or removed reflect the
Permitted Exceptions and otherwise in form reasonably satisfactory to Buyer
insuring Buyer’s interest in each parcel of Real Property to the extent required
by Section 5.5 of this Agreement.
 
(f) Seller shall transfer good title to the Real Property by Special Warranty
Deed subject to the Permitted Exception, and to all other Purchased Assets, free
and clear of any lien or encumbrance (including any capital lease). Seller shall
pay in full any capital leases and shall take title to any leased machinery and
equipment included in the Purchased Assets for purposes of conveying such
machinery and equipment to Buyer in accordance herewith;
 
(g) As of the Closing Date or, if sooner, the commencement of the New Lease, the
Purchased Assets will be in substantially the same condition as they are on the
date of this Agreement, reasonable wear and tear and, to the extent accepted by
Buyer as provided in this Agreement, casualty excepted. There shall be no
material adverse change in the physical condition of the Purchased Assets (due
to casualty, environmental contamination or otherwise) from the completion of
due diligence on such physical condition to either the date of Closing or the
commencement of the term of the New Lease, whichever is sooner;
 
(h) Buyer shall have obtained any federal, state, and local licenses, permits,
and approvals including the Required Permits that are required to conduct the
Business as it is presently being conducted;
 
(i) There will be no outstanding judgments or orders against Seller or the
Purchased Assets nor will there be any conditions which could reasonably be
expected to interfere adversely with the conduct by Buyer of the Business
immediately after Closing including without limitation any violation of
applicable laws;
 
(j) Any consent required from any third party to the transfer of a Purchased
Asset will have been obtained;
 
 
27

--------------------------------------------------------------------------------

 
 
(k) Seller shall have paid all Taxes, including any applicable Excise Taxes on
liquor and wine products due and payable on or prior to the Closing Date;
 
(l) Henry Kasprow and any other family members of Mr. Kasprow residing on the
Real Property shall have vacated the Real Property after the Effective Date; and
 
(m) Seller has delivered a written notice of termination to the tenant under the
Lease Agreement on April 30, 2013. .
 
9.3 Conditions to Obligations of Seller. The obligation of Seller to consummate
the Closing is subject to the satisfaction of the following further conditions:
 
(a) Buyer shall have performed in all material respects all of its obligations
hereunder required to be performed by it at or prior to the Closing Date;
 
(b) Subject to the cure provisions of Section 12.1(g) of this Agreement, the
representations and warranties of Buyer contained in this Agreement at the time
of its execution and delivery disregarding all qualifications and exceptions
contained therein relating to materiality or Material Adverse Effect, shall be
true and correct in all material respects at and as of the Closing Date, as if
made at and as of such date with only such exceptions as would not in the
aggregate reasonably be expected to have a Material Adverse Effect; and
 
(c) Buyer shall have performed in all material respects all of its obligations
hereunder required to be performed by it on or prior to the Closing Date; and
 
(d) Seller shall have received a certificate signed by an officer of Buyer as to
Section 9.3(a) and (b) of this Agreement.
 
ARTICLE X
SURVIVAL; INDEMNIFICATION
 
10.1 Survival. The covenants, agreements, representations and warranties of the
Parties contained in this Agreement delivered pursuant hereto or thereto or in
connection herewith or therewith, and the indemnity obligations for the
inaccuracy or breach of the representations, warranties, covenants and
agreements of this Agreement, shall terminate on, and no claim or cause of
action with respect thereto may be brought, after the first anniversary of the
Closing Date (except to the extent otherwise provided in this Agreement, and
except with respect to:
 
(a) Section 3.6 (Real Property) which shall not survive Closing;
 
(b) Sections 3.13 (Environmental Compliance) shall survive until the third
anniversary of the Closing Date;
 
 
28

--------------------------------------------------------------------------------

 
 
(c) Sections 3.1 (Corporate Existence and Power), 3.15 (Finders’ Fees),
4.1 (Corporate Existence and Power), 4.6 (Finders’ Fees) and 8.1 (Tax Matters)
and claims for fraud, which shall survive until the date that is thirty (30)
days after the expiration of the applicable statute of limitations; and
 
(d) All covenants and agreements contained in this Agreement that contemplate
performance thereof following the Closing Date will survive the Closing Date in
accordance with their terms.
 
Notwithstanding the preceding sentence, any covenant, agreement, representation
or warranty in respect of which indemnity may be sought under Section 10.2 of
this Agreement shall survive the time at which it would otherwise terminate
pursuant to the preceding sentence, if notice of the inaccuracy or breach
thereof giving rise to such right to indemnity shall have been given to the
Party against whom such indemnity may be sought prior to such time. This Section
10.1 shall not apply to covenants and agreements to be performed after the
Closing or upon termination of this Agreement.
 
10.2 Indemnification.
 
(a) Seller’s Indemnification of Buyer. Subject to the provisions of this
Article X, Seller hereby indemnifies Buyer and its Affiliates and their
respective shareholders, members, officers, directors, employees, agents and
attorneys (the “Buyer Group”) against and agrees to hold them harmless from any
and all Damages incurred or suffered by Buyer Group arising out of:
 
(i) any misrepresentation or breach of warranty made by Seller pursuant to this
Agreement;
 
(ii) any breach of any covenant or agreement made by Seller pursuant to this
Agreement;
 
(iii) the failure or alleged failure of Seller to assume full responsibility for
any Excluded Liability; and
 
(iv) the failure to comply with any provision of applicable bulk sales or
similar laws.
 
(b) Buyer’s Indemnification of Seller. Subject to the provisions of this
Article X, Buyer hereby indemnifies Seller and its Affiliates and their
respective shareholders, members, officers, directors, employees, agents and
attorneys (“Seller Group”) against and agrees to hold them harmless from any and
all Damages incurred or suffered by Seller Group arising out of:
 
(i) any misrepresentation or breach of warranty made by Buyer pursuant to this
Agreement;
 
 
29

--------------------------------------------------------------------------------

 
 
(ii) any breach of any covenant or agreement made by Buyer pursuant to this
Agreement;
 
(iii) any claim or any action arising out of or related to the operation or
ownership of the Purchased Assets and/or the Business, if and to the extent that
such claim or action arises out of the operation or ownership of the Purchased
Assets and/or the Business after the Closing Date, including any Liability under
the WARN Act.
 
10.3 Limitation of Indemnification.
 
(a) Limitation of Seller’s Indemnification of Buyer. Notwithstanding any other
provision in this Agreement to the contrary (i) Seller shall not be liable under
Section 10.2(a)(i) of this Agreement (A) unless the aggregate amount of Damages
attributable to the events or facts (including a series of related events or
facts) that resulted in such misrepresentation or breach of warranty or covenant
(determined without regard to any materiality qualification contained in any
representations, warranty or covenant giving rise to claim for indemnity
hereunder) (an “Event of Loss”) is $10,000 or more (a “Material Loss”) and (B)
the aggregate amount of Damages with respect to all Material Losses exceeds
$10,000 and then only to the extent of such excess and (ii) Seller’s maximum
aggregate liability under Section 10.2(a)(i) of this Agreement shall not exceed
the amount outstanding under the Purchase Money Note and Mortgage to which Buyer
shall have a right of set-off.
 
(b) Limitation of Buyer’s Indemnification of Seller. Notwithstanding any other
provision in this Agreement to the contrary, (i) Buyer shall not be liable under
Section 10.2(b)(i) and/or (ii) of this Agreement unless (A) the Event of Loss is
a Material Loss and (B) the aggregate amount of Damages with respect to all
Material Losses exceeds $10,000.00 and then only to the extent of such excess
and (ii) Buyer’s maximum liability under Section 10.2(b)(i) and (ii) of this
Agreement shall not exceed $2,700,000 Dollars.
 
10.4 Procedures. Any Party seeking indemnification under this Article X (the
“Indemnified Party”) shall give prompt notice to the Party against whom
indemnity is sought (the “Indemnifying Party”) of the assertion of a claim for
indemnification hereunder; provided that no delay on the part of the Indemnified
Party in notifying the Indemnifying Party shall relieve the Indemnifying Party
of any Liability hereunder, except to the extent that the Indemnifying Party has
been prejudiced thereby. If the claim for indemnification relates to a Third
Party Claim, the Indemnifying Party may, if it so elects, participate in and
control the defense of any Third Party Claim at its own expense. If the
Indemnifying Party assumes control of the defense of any Third Party Claim, the
Indemnifying Party shall not be liable under this Article X for any fees or any
other expenses with respect to the defense of such Third Party Claim incurred by
the Indemnified Party or any compromise or settlement effected by the
Indemnified Party without the Indemnifying Party’s written consent.
Notwithstanding the foregoing, whether or not the Indemnifying Party assumes the
defense of a Third Party Claim, (a) if the Indemnified Party reasonably
determines in good faith that there may be defenses available to such
Indemnified Party that are different from or additional to those available to
the Indemnifying Party or (b) the Indemnified Party’s counsel advises the
Indemnified Party in writing, with a copy delivered to Seller, that there is a
conflict of interest that could make it inappropriate or inadvisable under
applicable standards of professional conduct to have common counsel, then the
Indemnified Party may, by written notice to the Indemnifying Party, at its own
expense, participate in, but not control, the defense, compromise or settlement
of such Third Party Claim, provided that the Indemnified Party shall not be
bound by any determination of a Third Party Claim so defended or any compromise
or settlement effected without its consent. The Party controlling the defense of
any third party suit, action or proceeding shall keep the other Party advised of
the status of such action, suit or proceeding and the defense thereof and shall
consider in good faith recommendations made by the other Party with respect
thereto. Notwithstanding anything to the contrary in this Agreement, if a
settlement offer solely for money damages is made by a third party and the
Indemnifying Party notifies the Indemnified Party in writing of the Indemnifying
Party’s willingness to accept the settlement offer and pay the total amount
called for by such offer (subject to the limitations in Section 10.3 of this
Agreement), and the Indemnified Party declines to accept such offer, the
Indemnified Party may continue to contest such Third Party Claim, free of any
participation by the Indemnifying Party, and the amount of any ultimate
liability with respect to such Third Party Claim that the Indemnifying Party has
an obligation to pay hereunder shall be limited to the lesser of (A) the amount
of the settlement offer that the Indemnified Party declined to accept or (B) the
aggregate Damages of the Indemnified Party with respect to such Third Party
Claim (subject to the limitations in Section 10.3 of this Agreement).
 
 
30

--------------------------------------------------------------------------------

 
 
10.5 No Waiver. No waiver of a closing condition by Buyer or Seller shall limit
its rights under Section 10.2 of this Agreement.
 
10.6 Mitigation of Damages. Each Indemnified Party shall, to the extent
practicable and reasonably within its control, make good faith, reasonable
efforts to mitigate any Damages incurred by it. The Indemnifying Party(ies)
shall have the right, but not the obligation, and shall be afforded the
opportunity by the Indemnified Party(ies) to the extent reasonably possible, to
take reasonable actions to minimize Damages before such Damages actually are
incurred by the Indemnified Party(ies).
 
10.7 Subrogation. If an Indemnifying Party makes any payment under this Article
X in respect of any Damages, such Indemnifying Party shall be subrogated, to the
extent of such payment, to the rights of the Indemnified Party against any
insurer or third party with respect to such Damages.
 
10.8 Exclusive Remedy. Subject to the provisions of this Article X, the Parties
acknowledge and agree that, except as set forth in Section 12.2 of this
Agreement or for claims based on fraud or criminal acts or Section 10.2(a)(iii)
of this Agreement or Section 10.2(b)(iii) of this Agreement: (a) the foregoing
indemnification provisions in this Article X shall be the exclusive remedy for
Damages arising out of this Agreement and the transactions contemplated hereby;
and (b) each Party hereby waives (on behalf of itself and the applicable
Indemnified Parties) any other rights, remedies or claims of any nature
whatsoever in respect of Damages relating to or arising in connection with this
Agreement or the transactions contemplated hereby, whether for indemnification,
breach of contract, tort, set-off, rescission or under any other legal theory.
 
 
31

--------------------------------------------------------------------------------

 
 
ARTICLE XI
EXCLUSIVITY
 
11.1 Non-Negotiation. Seller shall not, and shall not authorize or permit any of
its Affiliates or any of its or their Representatives to, directly or
indirectly, (i) encourage, solicit, initiate, facilitate or continue inquiries
regarding an Acquisition Proposal; (ii) enter into discussions or negotiations
with, or provide any information to, any Person concerning a possible
Acquisition Proposal; or (iii) enter into any agreements or other instruments
(whether or not binding) regarding an Acquisition Proposal. Seller shall
immediately cease and cause to be terminated, and shall cause its Affiliates and
all of its and their Representatives to immediately cease and cause to be
terminated, all existing discussions or negotiations with any Persons conducted
heretofore with respect to, or that could lead to, an Acquisition Proposal. For
purposes hereof, “Acquisition Proposal” means any inquiry, proposal or offer
from any Person (other than Buyer or any of its Affiliates) relating to the
direct or indirect disposition, whether by sale, merger or otherwise, of all or
any portion of the Business or the Purchased Assets.
 
11.2 Notice of Contact. In addition to the other obligations under this Article
XI, Seller shall promptly (and in any event within two Business Days after
receipt thereof by Seller or its Representatives) advise Buyer orally and in
writing of any Acquisition Proposal, any request for information with respect to
any Acquisition Proposal, or any inquiry with respect to or which could
reasonably be expected to result in an Acquisition Proposal, the material terms
and conditions of such request, Acquisition Proposal or inquiry, and the
identity of the Person making the same.
 
11.3 Damages. Seller agrees that the rights and remedies for noncompliance with
this Article XI shall include having such provision specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach shall cause irreparable injury to Buyer and that
money damages would not provide an adequate remedy to Buyer.
 
ARTICLE XII
TERMINATION
 
12.1 Grounds for Termination. This Agreement may be terminated at any time prior
to the Closing:
 
(a) by mutual written agreement of Buyer and Seller;
 
(b) subject to applicable cure periods, by Buyer by reason of the failure of a
condition to Buyer’s obligation to close;
 
(c) subject to applicable cure periods, by Seller by reason of the failure of a
condition to Seller’s obligation to close;
 
 
32

--------------------------------------------------------------------------------

 
 
(d) by either Buyer or Seller if the Closing shall not have been consummated at
of the time for Closing specified in Section 2.7; provided that such termination
right shall not be available to a Party that has failed to fulfill its
obligations under this Agreement or whose acts or omissions have been a
significant cause of the Closing not occurring on or before such date;
 
(e) by either Seller or Buyer if consummation of the transactions contemplated
hereby would violate any nonappealable final order, decree or judgment of any
court or governmental body having competent jurisdiction;
 
(f) by Buyer, if Seller shall have materially breached or failed to perform any
of its representations, warranties or covenants or other agreements contained in
this Agreement, subject to the cure provisions, which breach or failure to
perform is not cured within twenty (20) Business Days following notice of such
breach from Buyer, or, if such breach or failure cannot be cured within twenty
(20) Business Days, Seller has not commenced reasonable efforts to cure such
breach or failure and has not agreed to assume full financial responsibility
thereto or has not taken action to cure such breach or failure pursuant to cure
provisions of this Agreement; and
 
(g) by Seller, if Buyer shall have materially breached or failed to perform any
of its respective representations, warranties or covenants or other agreements
contained in this Agreement, which breach or failure to perform is not cured
within twenty (20) Business Days following receipt of written notice of such
breach from Seller, or, if such breach or failure cannot be cured within twenty
(20) Business Days, Buyer has not commenced reasonable efforts to cure such
breach or failure and has not agreed to assume full financial responsibility
thereto.
 
The Party desiring to terminate this Agreement pursuant to clauses (b) or (c)
shall give notice of such termination to the other Party.
 
12.2 Effect of Termination. If this Agreement is terminated as permitted by
Section 12.1 of this Agreement, such termination shall be without liability of
either Party (or any shareholder, director, officer, employee, agent, consultant
or representative of such Party) to the other Party; provided that if such
termination shall result from the willful failure of any Party to fulfill a
condition to the performance of the obligations of another Party or to perform a
covenant of this Agreement or from a willful breach of any representation or
warranty by any Party, such Party shall be fully liable for any and all Damages
incurred or suffered by the other Party as a result of such failure or breach.
The provisions of Sections 5.4 (Confidentiality), 6.1 (Confidentiality), this
Section 12.2 and Article XII of this Agreement shall survive any termination
hereof pursuant to Section 12.1 of this Agreement.
 
 
33

--------------------------------------------------------------------------------

 
 
ARTICLE XIII
MISCELLANEOUS
 
13.1 Notices. All notices, requests, demands or other communications that are
required or may be given pursuant to the terms of this Agreement shall be in
writing and shall be deemed to have been duly given: (a) on the date of
delivery, if personally delivered by hand, (b) upon the third day after such
notice is deposited in the United States mail, if mailed by registered or
certified mail, postage prepaid, return receipt requested, (c) upon the date
scheduled for delivery after such notice is sent by a nationally recognized
overnight express courier or (d) by fax upon written confirmation (including the
automatic confirmation that is received from the recipient’s fax machine) of
receipt by the recipient of such notice and in each case under (a) –(d) above
with copy by email transmission to the email addresses set forth below, but with
the effectiveness of the notice to be governed by the provisions of (a) – (d):
 
if to Seller, to:
 
V-3 JOINT VENTURE, LLC
__________________________
__________________________
__________________________
__________________________
__________________________
__________________________
__________________________
With a copy to (which shall not constitute notice):
 
TRENAM KEMER,
P.A..101 E. Kennedy Blvd.,
Suite 2700Tampa, FL 33602
Attn: Lara Fernandez, Esq.
Email; LFernandez@trenam.com
__________________________
__________________________
__________________________
   
if to Buyer, to:
 
Panache Distillery, LLC
40 W. 23rd St., 2nd Floor
New York, NY 10010
with a copy to (which shall not constitute notice):
 
Brett Verona
The Verona Firm, PLLC
PO Box 18191
Tampa, FL 33679

 
13.2 Assignment. Except as set forth below, this Agreement and any rights and
obligations hereunder shall not be assignable or transferable by Buyer or Seller
(including by operation of law in connection with a merger or sale of stock, or
sale of substantially all the assets of Buyer or Seller) without the prior
written consent of the other party and any purported assignment without such
consent shall be void and without effect. Buyer may designate in a writing
provided to Seller prior to the Closing an Affiliate of Buyer to take title to
the Purchased Assets and perform other obligations under this Agreement, and
upon such designation, for such purposes, the term "Buyer" shall mean such
designated subsidiary or subsidiaries; and Buyer shall be released from all of
its obligations hereunder. Notwithstanding the foregoing, Seller shall permit
Buyer to collaterally assign this Agreement to a lender providing financing in
connection with this Agreement.
 
 
34

--------------------------------------------------------------------------------

 
 
13.3 Amendments. Any provision of this Agreement may be amended if, and only if,
such amendment is in writing and signed by Buyer and Seller. Any provision of
this Agreement may be waived by Buyer or Seller if the waiver is in writing and
signed by the Party to be bound.
 
13.4 No Waivers. No failure or delay by either Party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.
 
13.5 Expenses. Subject to Sections 8.2(b) and 8.2(c) of this Agreement, all
costs and expenses incurred in connection with this Agreement shall be paid by
the Party incurring such cost or expense.
 
13.6 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns.
 
13.7 Governing Law. This Agreement and the Ancillary Agreements shall be
construed in accordance with and governed by the law of the State of Florida,
without regard to the conflicts of law rules of such state.
 
13.8 Counterparts; Effectiveness. This Agreement may be executed in one (1) or
more counterparts, each of which shall be an original. Any such counterpart, to
the extent delivered by means of a facsimile machine or by .pdf, .tif, .gif,
.jpeg or similar attachment to an electronic mail message (any such delivery, an
“Electronic Delivery”), shall be treated in all manner and respects as an
original executed counterpart and shall be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person. No Party shall raise the use of Electronic Delivery to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of Electronic Delivery as a defense
to the formation of a contract, and each such Party forever waives any such
defense, except to the extent such defense relates to lack of authenticity.
 
13.9 Entire Agreement. This Agreement and the Ancillary Agreements constitute
the entire agreement between the Parties with respect to the subject matter
hereof and supersedes all prior agreements, understandings and negotiations,
both written and oral, between the Parties with respect to the subject matter
hereof. No representation, inducement, promise, understanding, condition or
warranty not set forth in this Agreement has been made or relied upon by either
Party. None of the provisions of this Agreement and the Ancillary Agreements is
intended to confer upon any Person other than the Parties any rights or remedies
hereunder, other than the Indemnified Parties pursuant to Article X of this
Agreement.
 
13.10 Captions. The captions herein are included for convenience of reference
only and shall be ignored in the construction or interpretation hereof.
 
13.11 Equitable Remedies. Each of the Parties acknowledges that the Parties will
be irreparably damaged (and damages at law would be an inadequate remedy) if
this Agreement is not specifically enforced. Therefore, in the event of a breach
or threatened breach by any Party of any provision of this Agreement, then the
other Party shall be entitled, in addition to all other rights or remedies, (a)
to an injunction restraining such breach, without being required to show any
actual damage or to post an injunction or other bond or (b) or to a decree for
specific performance of the provisions of this Agreement, or both.
 
 
35

--------------------------------------------------------------------------------

 
 
13.12 Severability. If any provision of this Agreement is or becomes illegal,
invalid or unenforceable in any respect under the law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions of
this Agreement nor the legality, validity or enforceability of such provision
under the law of any other jurisdiction shall in any way be affected or impaired
thereby. If any provision of this Agreement may be construed in two or more
ways, one of which would render the provision invalid or otherwise voidable or
unenforceable and another of which would render the provision valid and
enforceable, such provision shall have the meaning which renders it valid and
enforceable.
 
13.13 Enforcement Costs. If any civil action, arbitration or other legal
proceeding is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach, default or misrepresentation in connection with any
provision of this Agreement, the successful or prevailing Party or Parties shall
be entitled to recover reasonable attorneys’ fees, court costs, sales and use
taxes and all expenses even if not taxable as court costs (including all such
fees, taxes, costs and expenses incident to arbitration, appellate, bankruptcy
and post judgment proceedings), incurred in that proceeding, in addition to any
other relief which such Party or Parties may be entitled. Attorneys’ fees shall
include paralegal fees, investigative fees, administrative costs, sales and use
taxes and all other reasonable charges billed by the attorney to the prevailing
Party (including any fees and costs associated with collecting such amounts).
 
13.14 Jurisdiction. Any civil action or legal proceeding arising out of or
relating to this Agreement shall be brought in the courts of record of the State
of Florida or the United States District Court, wherein the Property is located.
Each Party consents to the jurisdiction of such Florida court in any such civil
action or legal proceeding and waives any objection to the laying of venue of
any such civil action or legal proceeding in such Florida court. Service of any
court paper may be effected on such Party by mail, as provided in this
Agreement, or in such other manner as may be provided under applicable laws,
rules of procedure or local rules.
 
13.15 No Construction Against Draftsmen. The Parties acknowledge that this is a
negotiated agreement, and that in no event shall the terms of this Agreement be
construed against either Party on the basis that such Party, or its counsel,
drafted this Agreement.
 
13.16 Certain Disclaimers.
 
(a) No Additional Representations of Seller. Buyer acknowledges that Seller has
not made or does not make any representation or warranty, express or implied,
except as set forth in this Agreement. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH IN ARTICLE III OR SECTION 8.1 OF THIS AGREEMENT,
SELLER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN
EQUITY, IN RESPECT OF SELLER OR THE BUSINESS OR ANY OF THE ASSETS, LIABILITIES,
FINANCIAL CONDITION OR OPERATIONS OF THE BUSINESS, AND SELLER EXPRESSLY
DISCLAIMS ANY SUCH REPRESENTATION OR WARRANTY.
 
 
36

--------------------------------------------------------------------------------

 
 
(b) No Additional Representations of Buyer. Seller acknowledges that Buyer has
not made or does not make any representation or warranty, express or implied,
except as set forth in this Agreement. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH IN ARTICLE IV OF THIS AGREEMENT, BUYER MAKES NO
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT
OF BUYER OR THE BUSINESS OR ANY OF THE ASSETS, LIABILITIES, FINANCIAL CONDITION
OR OPERATIONS OF THE BUSINESS, AND BUYER EXPRESSLY DISCLAIMS ANY SUCH
REPRESENTATION OR WARRANTY.
 
13.17 JURY WAIVER. IN ANY CIVIL ACTION, COUNTERCLAIM, OR PROCEEDING, WHETHER AT
LAW OR IN EQUITY, WHICH ARISES OUT OF, CONCERNS, OR RELATED TO THIS AGREEMENT,
ANY AND ALL TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE PERFORMANCE OF THIS
AGREEMENT, OR THE RELATIONSHIP CREATED BY THIS AGREEMENT, WHETHER SOUNDING IN
CONTRACT, TORT, STRICT LIABILITY, OR OTHERWISE, TRIAL SHALL BE TO A COURT OF
COMPETENT JURISDICTION AND NOT TO A JURY. EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY. ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT, AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES TO THIS AGREEMENT OF THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY. NEITHER PARTY HAS MADE OR RELIED UPON ANY ORAL REPRESENTATIONS TO
OR BY ANY OTHER PARTY REGARDING THE ENFORCEABILITY OF THIS PROVISION. EACH PARTY
HAS READ AND UNDERSTANDS THE EFFECT OF THIS JURY WAIVER PROVISIONS. EACH PARTY
ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY ITS OWN AGREEMENT AND SPECIFICALLY WITH
RESPECT TO THE TERMS OF THIS SECTION.
 
13.18 Radon Gas Disclosure. RADON IS A NATURALLY RADIOACTIVE GAS THAT, WHEN IT
HAS ACCUMULATED IN A BUILDING 1N SUFFICIENT QUANTITIES, MAY PRESENT HEALTH RISKS
TO PERSONS WHO ARE EXPOSED TO IT OVER TIME. LEVELS OF RADON THAT EXCEED FEDERAL
AND STATE GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN FLORIDA. ADDITIONAL
INFORMATION REGARDING RADON AND RADON TESTING MAY BE OBTAINED FROM YOUR COUNTY
PUBLIC HEALTH UNIT.
 
 
[Remainder of Page Intentionally Left Blank]
 
 
37

--------------------------------------------------------------------------------

 
 
[img_ex047.jpg]
 
 
38

--------------------------------------------------------------------------------

 
 
Exhibits
 
Exhibit A 
Form Bill of Sale and Assignment and Assumption Agreement

 
Schedules
 
Schedule 2.1(a)
Real Property
 
Schedule 2.1(b)
Personal Property
 
Schedule 2.1(d)
Assumed Contracts
 
Schedule 2.1(e)
Deposits
 
Schedule 2.1(f)
Prepaid Expenses and Deposits
 
Schedule 3.8
Litigation
 
Schedule 3.9
Material Contracts
 
Schedule 3.10
Insurance Coverage
 
Section 3.11(a)(i)
Permits
 
Schedule 3.11(a)(ii)
Transferable Permits (if any)
 
Schedule 3.13(b)
Environmental Permits
 
Schedule 3.17
Compliance with Legal Requirements
 
Schedule 5.5
Permitted Exceptions
 
Schedule 5.5 (b)(iii)
Existing Exceptions
 
Schedule 7.2
Filings
 

 
 
39

--------------------------------------------------------------------------------

 
 
Schedule 2.1 (a)
 
Tract 1:


A portion of the Northeast 1/4 of Section 11, Township 25 South, Range 16 East,
Pasco County, Florida, being further described as follows:
 
Commence at the Northeast corner of the Northeast 1/4 of said Section 11; thence
run along the East boundary line of the Northeast 1/4 of said Section 11, South
00°16'53" East, a distance of 139.20 feet to the South right-of-way line of
State Road No. 52, as it is now established; thence along the South right-of-way
line of said State Road No. 52, North 89°38'01" West, a distance of 33.90 feet
to the West right-of-way line of Plaza Drive, as it is now established; thence
along the West right-of-way line of said Plaza Drive, South 00°02'12" East, a
distance of 750.02 feet for a POINT OF BEGINNING, said Point of Beginning being
a distance of 750.00 feet South of the South right-of-way line of said State
Road No. 52, said 750.00 feet being measured at right angles to the South
right-of-way line of said State Road 52; thence continue along the West
right-of-way line of said Plaza Drive, South 00°02'12" East, a distance of
250.00 feet; thence parallel with the South right-of-way line of said State Road
No. 52, North 89°38'01" West, a distance of 1032.22 feet; thence parallel with
the West right-of way line of said Plaza Drive, North 00°02'12" West, a distance
of 250.00 feet; thence parallel with the South right-of-way line of State Road
No. 52, South 89°38'01" East, a distance of 1032.22 feet to the POINT OF
BEGINNING.


LESS the following described portion for road right of way:


A tract of land located in the Northeast 1/4 of Section 11, Township 25 South,
Range 16 East, Pasco County, Florida, being more particularly described as
follows:
 
Commencing at the Northeast corner of Section 11; thence South 00°16'53" East,
along the East boundary of Section 11, a distance of 139.23 feet; thence South
89°38'01" West, a distance of 33.90 feet to a point, said point being on the
existing Westerly right-of-way line of Little Road and the existing Southerly
right-of-way of Gulf Boulevard (SR. 52); thence South 00°02'12" East, a distance
of 750.02 feet to the grantors Northeast property corner for a POINT OF
BEGINNING; thence continue South 00°02'12" East, a distance of 250.00 feet;
thence North 89°38'01" West, a distance of 14.49 feet; thence North 00°57'43"
West, a distance of 250.06 feet; thence South 89°38'01" East, a distance of
18.53 feet to the POINT OF BEGINNING. 
 
AND
 
 
40

--------------------------------------------------------------------------------

 
 
Tract 2
 
[img_ex046.jpg]
 
 
41

--------------------------------------------------------------------------------

 
=
 
Schedule 5.5 (b)(iii)


Existing Exceptions
 
1.
Ad valorem taxes and assessments for the year of closing and subsequent years;



2.
Matters which would be shown by an accurate survey



3.
Certificate of Establishing Water Basin Boundaries of the Southwest Florida
Water Management District recorded in Official Records Book 190, page 91, of the
public records of Pasco County, Florida.

 
4.
Distribution Easement in favor of Florida Power Corporation, a Florida
corporation recorded in Official Records Book 1092, page 888, of the public
records of Pasco County, Florida.

 
5.
Sewer Easement referenced in Warranty Deed recorded in Official Records Book
1166, page 1259, and recorded in Official Records Book 1206, page 97, of the
public records of Pasco County, Florida.

 
6.
Telephone Distribution Easement Deed/Corporation in favor of GTE Florida
Incorporated, a Florida corporation recorded in Official Records Book 2060, page
513, of the public records of Pasco County, Florida.

 
 
 
 
42

--------------------------------------------------------------------------------

 
 
Schedule 2.1(a)
Real Property


Address: 11807 Little Road, Port Richey, Florida 34668


Legal description:


Tract 1:


A portion of the Northeast 1/4 of Section 11, Township 25 South, Range 16 East,
Pasco County, Florida, being further described as follows:
 
Commence at the Northeast corner of the Northeast 1/4 of said Section 11; thence
run along the East boundary line of the Northeast 1/4 of said Section 11, South
00°16'53" East, a distance of 139.20 feet to the South right-of-way line of
State Road No. 52, as it is now established; thence along the South right-of-way
line of said State Road No. 52, North 89°38'01" West, a distance of 33.90 feet
to the West right-of-way line of Plaza Drive, as it is now established; thence
along the West right-of-way line of said Plaza Drive, South 00°02'12" East, a
distance of 750.02 feet for a POINT OF BEGINNING, said Point of Beginning being
a distance of 750.00 feet South of the South right-of-way line of said State
Road No. 52, said 750.00 feet being measured at right angles to the South
right-of-way line of said State Road 52; thence continue along the West
right-of-way line of said Plaza Drive, South 00°02'12" East, a distance of
250.00 feet; thence parallel with the South right-of-way line of said State Road
No. 52, North 89°38'01" West, a distance of 1032.22 feet; thence parallel with
the West right-of way line of said Plaza Drive, North 00°02'12" West, a distance
of 250.00 feet; thence parallel with the South right-of-way line of State Road
No. 52, South 89°38'01" East, a distance of 1032.22 feet to the POINT OF
BEGINNING.


LESS the following described portion for road right of way:


A tract of land located in the Northeast 1/4 of Section 11, Township 25 South,
Range 16 East, Pasco County, Florida, being more particularly described as
follows:
 
Commencing at the Northeast corner of Section 11; thence South 00°16'53" East,
along the East boundary of Section 11, a distance of 139.23 feet; thence South
89°38'01" West, a distance of 33.90 feet to a point, said point being on the
existing Westerly right-of-way line of Little Road and the existing Southerly
right-of-way of Gulf Boulevard (SR. 52); thence South 00°02'12" East, a distance
of 750.02 feet to the grantors Northeast property corner for a POINT OF
BEGINNING; thence continue South 00°02'12" East, a distance of 250.00 feet;
thence North 89°38'01" West, a distance of 14.49 feet; thence North 00°57'43"
West, a distance of 250.06 feet; thence South 89°38'01" East, a distance of
18.53 feet to the POINT OF BEGINNING. 


AND
 
 
1

--------------------------------------------------------------------------------

 
 
Tract 2
 
[img_ex046.jpg]
 
 
2

--------------------------------------------------------------------------------

 
=
 
Schedule 2.1(b)
Personal Property
 
 
[Attach personal property list, if available]
 
 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
Schedule 2.1(d)
Assumed Contracts
 
None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
Schedule 2.1(e)
Prepaid Expenses and Deposits
 
None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
Schedule 3.8
Litigation
 
None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
Schedule 3.9
Material Contracts
 
Seller is not a party to any Contract pertaining to the Business other than the
Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
Schedule 3.10
Insurance Coverage
 
Policy issued by Underwriters at Lloyd’s, London, Certificate No. WP3001583,
covering certain of the Real Property and Personal Property
 
 
 
 
 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
Section 3.11(a)(i)
Permits


Seller is not aware of any Permits required to allow for Buyer’s use, production
and distillation of alcohol and alcohol products on the Real Property other than
those Permits that Buyer mentioned to Seller in conversations preceding the
execution of the Agreement.  Seller does not hold any such Permits.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
Schedule 3.13(b)
Environmental Permits
 
None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
Schedule 3.17
Compliance with Legal Requirements
 
None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
Schedule 5.5
Other Title Exceptions
 
None.
 
 
 
 
 
 
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
Schedule 5.5(b)(iii)
Existing Exceptions
 
1.  
Ad valorem taxes and assessments for the year of closing and subsequent years;



2.  
Matters which would be shown by an accurate survey



3.  
Certificate of Establishing Water Basin Boundaries of the Southwest Florida
Water Management District recorded in Official Records Book 190, page 91, of the
public records of Pasco County, Florida.



4.  
Distribution Easement in favor of Florida Power Corporation, a Florida
corporation recorded in Official Records Book 1092, page 888, of the public
records of Pasco County, Florida.



5.  
Sewer Easement referenced in Warranty Deed recorded in Official Records Book
1166, page 1259, and recorded in Official Records Book 1206, page 97, of the
public records of Pasco County, Florida.



6.  
Telephone Distribution Easement Deed/Corporation in favor of GTE Florida
Incorporated, a Florida corporation recorded in Official Records Book 2060, page
513, of the public records of Pasco County, Florida.



7.  
Easements, restrictions and other matters revealed by the plat of Griffin Park,
filed in Plat Book 2, Page 78 and 78 A, Public Records of Pasco County, Florida
(as to Tract 2).

 
 
 
 
13

--------------------------------------------------------------------------------

 